DETAILED ACTION
Response to Amendment
The following is in reply to the applicants’ submission (e.g. amendments, remarks, etc.) filed on January 27, 2021.
The rejections under 35 U.S.C. 102 and 103 in the previous office action have been withdrawn in light of the amendments to the claims.  The examiner is in agreement with the applicants’ remarks [pages 5 to 7 of submission], which are fully incorporated by reference herein.
Accordingly, Claims 1 through 6 have been allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
NOTE:  The following changes were necessary to correct minor informalities with the claim language by ensuring that certain terms or phrases were recited consistently throughout the claims.  In no way do these changes affect the scope of the claimed invention.
Claims 4 and 6 have been amended as follows.
In Claim 4, “the magnitude” (lines 4-5) has been changed to –a magnitude--.
In Claim 6, “the magnitude” (line 5) has been changed to –a magnitude--.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896